Title: To James Madison from David Humphreys, 22 January 1812
From: Humphreys, David
To: Madison, James


Sir.New York 22d. January 1812
Not finding it convenient, on account of the late severe snow storm and consequent bad roads, to visit the seat of Government, so soon as I had expected, I inclose the Paper alluded to in my late letter; believing the importance of the subject, will be admitted as an apology for the trouble.
It is known that the growing of wool and the means of converting that indispensable staple into Cloth, for domestic use or exportation, have engrossed no inconsiderable portion of the attention of the Governments of other Countries; especially in England. May it not be asked why those articles, at least so far as they are to supply the home consumption, should not be equally worthy the consideration of our own? From my long acquaintance with the President, and some peculiar circumstances which have rendered these matters more familiar t⟨o⟩ me than to most of my Countrymen, possibly better reasons might have been offered in an oral manner, than in writing without their proving too prolix & tedious, for our engaging with zeal in manufactures in the present singular state of our public affairs.
The fortunate co-incidence in point of time, of turning the attention of farmers to the cultivation of Sheep and that of Manufacturers to the use of labour-saving machines, has enlarged our faculties and accelerated the period for supplying our wants, in a degree that the most sanguine friend of American Improvements could not have expected a few years ago. Imagination having been, as it were, exceeded by reality, in our actual progress; solid ground may now be taken for calculation, if we will consent to avail ourselves of the resources and means which are placed within our reach. A referrence may be made to a conversation with the Secretary at War, some months ago, in which he requested my opinion, as to the time when we could furnish the Articles of Clothing necessary for the public Service, from our own manufacture.
That Gentlemen will recollect, that I observed to him, that all kinds of articles of Clothing requisite for three seasons of the Year, Viz, Spring, Summer & Autumn, could immediately be supplied at home, on as good, if not better, terms, than they could be imported—even in case, the existing interruption to a free intercourse with foreign Nations should be done away.
It was, also, presumed that the period was near, if it had not already arrived, when a full supply of warm Clothing for winter, might be obtained in the same manner. Since that conversation I am induced, from various considerations, to entertain still stronger hopes of that result. Cotton may be substituted for, or mixed with, wool, for more purposes and with more advantage, than we have been accustomed to think. The admixture of coarse Cotton, with coarse woollen Yarn, furnishes excellent Blankets and Coatings. It has been tried with success, and may be extended much farther, until a sufficient supply of wool of the proper quality can be grown or procured. Even then, it is not probable that this important use of Cotton will be discontinued.
Should no more Cotton or woollen Cloth be imported, it is doubtful, whether any very sensible chasm, in the supplies of all the necessaries and a great proportion of what are commonly denominated the articles of luxury for Clothing, will be experienced.
Should importation of Foreign Cloths take place in such extraordinary quantities as to be forced into market by Auction, and sold for less than their cost, as has sometimes been the case, that circumstance would tend more than any other to discourage and destroy American Manafactures of similar kinds, which could not enter into so ruinous a competition.
In the present Crisis, in a particular manner, it is left to be decided by the competent Judges, how far we shall be truly independant, without being able to administer to our own necessities, from our own resources. With Great Respect I have the honour to be Your Mo. Ob. Servant
D. Humphreys
